Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1 and 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 now recites “the expansion portion and the base are included in defining and intrinsic with an outer wall of the seat compartment”. The originally filed specification only discloses the base being optionally intrinsic with the wall system in paragraph [0045] and never specifically discloses the expansion portion also being intrinsic with the wall system. Original claim 15 even recites the expansion portion being removed from the carrier.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the scope of the term “intrinsic” is unclear. The originally filed specification only uses the term in paragraph [0045], reciting “the base 170 may either be a separate, replaceable insert or intrinsic with the outer structural wall system 110”. From this disclosure, it is not clear if the term “intrinsic” means the base is unitarily formed as one piece with the wall system or if the base can be a separate piece permanently attached to the wall system such that it is not replaceable. The term “intrinsic” is never used with respect to the originally disclose expansion portion. Applicant’s arguments filed 2/19/21 seem to suggest that the intent is for “intrinsic” to mean “unitarily formed as one piece with” or something to that effect, but this is not clear from the originally filed specification. The basic definition of “intrinsic” reads “belonging to the essential nature or constitution of a thing” (www.merriam-webster.com). Even this definition does not rule out a separate piece that is permanently attached so as to become an essential part of an object. Original claim 15 even recites the expansion portion being removed, suggesting that the term “intrinsic” may not mean “unitarily formed as one piece with”.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 7-10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyant (US 6,053,382 A).
Regarding claim 1, Wyant discloses a reconfigurable carrier (10), comprising: a wall system defining a seat compartment (18, capable of holding some seat as only functionally claimed) and including an expansion portion (left and right sides of 22) and a base (bottom side of 22), the wall system moveable between an extended configuration (Figures 2 and 4) in which the expansion portion and the base are included in defining and intrinsic with (i.e. “an essential part thereof” as there would be a hole in the bag such that it would not function were the expansion portion to be missing) an outer wall of the seat compartment and a retracted configuration (Figure 3) in which the expansion portion and the base are intrinsic with (their physical nature has not physically changed in that they still exist as an essential part of the bag) yet are temporarily excluded from defining the outer wall of the seat compartment, the outer wall of the seat compartment having an opening (closed by 19) defined therein, the opening permitting objects to enter or exit the seat compartment, the outer wall of the seat compartment having a cover portion (16, Figures 3 and 4) being moveable to close the opening; and a releasable fastener system (zipper 19), the releasable fastener system being moveable between a first configuration (Figure 3), in which the expansion portion and the base are intrinsic with yet temporarily excluded from defining the outer wall of the seat compartment in the retracted configuration and a second configuration (Figures 2 and 4), in which the expansion portion and the base are included in defining and intrinsic with an outer wall of the seat compartment in the extended configuration.

Regarding claim 8, Wyant discloses wherein the at least one shoulder strap is a pair of shoulder straps (20, Figure 1) for use by a user in carrying the carrier as a backpack.  
Regarding claim 9, Wyant discloses wherein the outer wall structure includes a back panel (14) and a base (28) to form a support structure for the seat (seat not claimed in combination) when the outer wall structure is in the extended configuration.  
Regarding claim 10, Wyant discloses wherein the back panel is a padded panel (see “back panel 14 has a cushioned strengthening member” in col. 3 lines 56-57) and is positioned between the shoulder straps and the seat compartment (see Figures).
Regarding claim 12, Wyant discloses wherein the wall system includes an inner wall structure (portion of 12 hidden by 24), the inner wall structure segregating at least one general compartment (24) from the seat compartment (18), the at least one general compartment provided for use by a user in segregating at least one further carried object from a seat in the seat compartment.  
Regarding claim 15, Wyant discloses wherein the expansion portion (22) is folded into the seat compartment (see Figure 4).  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 7-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over J.L. Childress Ultimate Car Seat Travel Bag (from IDS), hereafter “Childress”, in view of Wyant (US 6,053,382 A).
Regarding claim 1, Childress clearly discloses a carrier, comprising: a wall system defining a seat compartment, the outer wall of the seat compartment having an opening defined therein, the opening permitting objects to enter or exit the seat compartment, the outer wall of the seat compartment having a cover portion being moveable to close the opening.
Childress fails to disclose the wall system including an expansion portion and base intrinsic with the wall system moveable between an extended configuration in which the expansion portion is included in defining an outer wall of the seat compartment and a retracted configuration in which the expansion portion is excluded from defining the outer wall of the seat compartment; and a releasable fastener system for governing the expansion portion and base between the expanded and retracted positions.
Wyant teaches that it was already known in the art for a carrier wall system to include an expansion portion (left and right sides of 22) and a base (bottom side of 22) intrinsic with (an essential part of) the wall system moveable between an extended configuration (Figure 4) in which the expansion portion is included in defining an outer wall of the seat compartment and a retracted configuration (Figure 3) in which the expansion portion is excluded from defining the outer wall of the seat compartment in order to provide a compact, streamlined carrier when retracted and increased storage volume when extended (col. 4 lines 42-55) via releasable fastener system (19). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Childress carrier with an expansion portion, base, and releasable fastener like those of Wyant, the motivation being either to increase the existing storage 
Regarding claims 7 and 17, Childress discloses at least one shoulder strap (see “backpack straps” on Page 1) secured to an outer surface of the outer wall structure for use by a user in carrying the carrier. 
Regarding claim 8, Childress discloses wherein the at least one shoulder strap is a pair of shoulder straps (see “backpack straps” on Page 1) for use by a user in carrying the carrier as a backpack.  
Regarding claims 9 and 18, Childress discloses wherein the outer wall structure includes a back panel and a base (two inherent sides of the Childress carrier shown) to form a support structure for the seat (seat not claimed in combination) when the outer wall structure is in the extended configuration.
Regarding claim 10, Childress discloses wherein the back panel is a padded panel (see “thick padding on all sides” on Page 3) and is positioned between the shoulder straps and the seat compartment (see image on Page 1).
Regarding claim 11, the modified Childress carrier so far fails to include at least one waist strap and at least one sternum strap secured to the outer surface for use by a user in carrying the carrier. Official Notice is taken to the fact that it is old and well known in the art of backpack carriers for a carrier to include waist and sternum straps in addition to shoulder straps for additional load distribution for the user. As such, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified Childress carrier with a waist strap and sternum strap for this very reason.
Regarding claim 15, in this modified Childress carrier, the expansion portion would be folded into the seat compartment, as taught by Wyant (see Figure 4).
.
9.	Claims 3-6 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over J.L. Childress Ultimate Car Seat Travel Bag (from IDS), hereafter “Childress”, in view of Wyant (US 6,053,382 A) as applied above, further in view of Clements (US 6,024,265 A).
Regarding claim 3, Childress as modified above so far fails to include wherein the releasable fastener system includes at least one compression strap and at least one side release buckle, the at least one compression strap and the at least one side release buckle provided to allow for expansion in the first configuration and retraction in the second configuration; (regarding claim 4) wherein the at least one compression strap contains a first end and a second end, wherein the first end is secured to one external side of the wall system and the second end contains a coupling mechanism that is configured to releasably secure to the at least one side release buckle, and wherein the at least one side release buckle is secured to an opposite external side of the wall system. Clements teaches that it was already known in the art for a carrier like that of Childress to include compression straps (9) and buckles (10) as claimed to pull the front and rear carrier walls together to compress the load within the carrier (col. 3 lines 32-35) and bring its center of gravity closer to the user for improved stability (col. 1 lines 32-34). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified Childress carrier with 
Regarding claim 5, the modified Childress carrier would include 14a seat compartment access fastener including at least one first constituent seat compartment access fastener and at least one second constituent seat compartment access fastener (zipper halves taught by Childress); and the at least one first and second constituent seat compartment access fasteners are engageable to govern the opening.
Regarding claim 6, Childress teaches wherein the at least one first constituent seat compartment access fastener and the second constituent seat compartment access fasteners are each zipper halves.
Regarding claim 19, the normal operation and use of the modified Childress carrier would include a method of utilizing the carrier of claim 1 as a backpack, comprising: retracting the wall system defining the seat compartment by excluding the expansion portion from defining the outer wall of the seat compartment (as taught by Wyant), and 16securing the carrier as a backpack by utilizing the releasable fastener system (as taught by Clements) to maintain the carrier in the retracted configuration.
Regarding claim 20, the modified Childress carrier includes a pair of shoulder straps for use by a user in carrying the carrier as a backpack (as taught by Childress).
Regarding claim 21, the modified Childress includes wherein the expansion portion is folded into the seat compartment (as taught by Wyant, Figure 4).
s 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over J.L. Childress Ultimate Car Seat Travel Bag (from IDS), hereafter “Childress”, in view of Wyant (US 6,053,382 A) and Clements (US 6,024,265 A) as applied above, further in view of Abramowitz et al. (US 9,241,557 B2).
Regarding claim 12, the modified Childress carrier so far fails to include an inner wall structure segregating at least one general compartment from the seat compartment, the at least one general compartment provided for use by a user in segregating at least one further carried object from a seat in the seat compartment; (regarding claim 13) wherein the at least one general compartment includes a front compartment configured to rest within a seating area of the seat when the seat is received in the seat compartment; (regarding claim 14) wherein the releasable fastener system includes a front compartment fastener governing a front compartment access opening through the wall system.  Abramowitz teaches that it was already known in the art for a carrier like that of Childress to include an inner wall front compartment structure forming a zippered (178) smaller pocket (177, Figure 3) within the main pocket and occupying a hollow space (see “boot void” in col. 3 line 13) of an article held in the main pocket in the manner claimed. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified Childress carrier with a zippered car seat void pocket like that of Abramowitz, the motivation being to increase the overall carrying capacity and organization of the carrier.
Response to Arguments
11.	Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive. Applicant has argued that the expansion portion (22) taught by Wyant is not “intrinsic with the outer wall” because Wyant discloses the gusset (22) being a separate piece of fabric sewn into that part of the bag. Examiner fails to see where Applicant’s originally filed disclosure states that the expansion portion is not an additional piece of fabric sewn to the rest of the bag. The specification doesn’t seem to say one .
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax 

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        3/11/21